Citation Nr: 0532251	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from November 1984 to July 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision of the RO.  In a 
November 2002 decision, the Board found that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for a low back disability.  In an August 
2003 decision, the Board remanded the claim for further 
development.  

In August 2004, the Board received additional evidence from 
the veteran, a VA discharge summary describing lumbar fusion 
surgery in October 2003.  The evidence was received within 90 
days following the mailing by the RO of notice to the veteran 
dated June 2004, that his appeal had been certified to the 
Board for appellate review and the appellate record had been 
transferred to the Board.  However, the medical records are 
duplicate copies which were previously considered by the RO.  
Therefore, remand to the RO for initial consideration of this 
duplicate evidence is not required.  38 C.F.R. § 20.1304(a) 
(2005).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent medical evidence of record that 
causally or etiologically links the veteran's current low 
back disability to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
The RO sent the veteran notice in March 2003, which was after 
the initial denial.  

The March 2003 letter essentially explained the type of 
evidence that needed to be submitted for him to prevail on 
the claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  He was also, in essence, told 
to submit all pertinent evidence he had in his possession.  
As well, the RO cited the regulations pertaining to the VCAA 
in the March 2004 supplemental statement of the case (SSOC).  
VA has satisfied its duty to assist the veteran.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained these pertinent medical records.  

The Board notes that the veteran has repeatedly stated that 
he has copies of medical records indicating that he was 
treated for a low back injury in service and that he would 
submit these records.  However, he has only submitted copies 
of service medical records, duplicates of records already 
considered, which show complaints of low back pain in 
service.  These duplicate records, however, do not show that 
the veteran sustained a low back injury or was provided a 
diagnosis of a low back condition in service.  After several 
submissions of duplicate records by the veteran, the Board 
finds additional requests for these putative records would 
not produce any new evidence.  Therefore, there are no 
outstanding records to obtain.  

Finally, the veteran has been provided a VA examination to 
determine whether his current low back disability is related 
to his service in the military - as alleged.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background 

A review of service medical records reveals that the 
veteran's enlistment examination in September 1984 showed a 
normal spine.  The veteran was treated for low back pain of 
two days duration on March 10, 1986.  It was noted that the 
veteran stated that there was no trauma to the low back area 
the past 72 hours.  The assessment was low back pain.  The 
veteran also complained of low back pain of two days duration 
in May 1986.  The examiner stated that there was no direct 
trauma and that the pain appeared to be of muscular origin.  
The veteran's separation examination in March 1987 showed a 
normal spine.  The records show that a further specialist 
examination was recommended for chronic low back pain.

At a report of VA examination in September 1994, the veteran 
reported that a pad fell off a rucksack and kept rubbing his 
back during a forced march in 1985.  He reported that his 
back hurt very badly at the L3-L4 area.  The veteran also 
reported that his left leg went numb at times, including his 
left foot.  Symptoms reported presently included that of mild 
pains in the lower back, which were exacerbated by heavy 
lifting or strenuous exercise.

Upon examination of the veteran's back, there was no 
tenderness.  Straight leg raising tests were negative, and 
his reflexes were normal.  There was normal movement of the 
veteran's back, except producing pain in forward flexion.  
The pain was located at L3-L4.  The diagnosis was that of 
history of chronic low back pain occurring while in the 
military with physical examination of the back normal except 
on flexion; pain was noted at the L3- L4 area.  The rest of 
the physical examination was completely normal, and x-ray 
studies were normal.

A report of VA examination in July 1997 shows a diagnosis of 
chronic low back pain.  The veteran stated that he has had 
low back pain since he fell off a rucksack in service.  

A private magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine in July 2000 shows a large disc 
herniation at L5-S1 with moderate disc bulges at L3-L4 and 
L4-L5.  The records show that he underwent an epidural 
steroid injection.  The VA progress notes dated in September 
2000 show that the veteran reported having problems with his 
back since his injury in service.  A TENS unit was prescribed 
for pain control.  The assessment was that of chronic low 
back pain with symptoms possibly consistent with disc 
herniation.  

A VA orthopedic examination was conducted in February 2003.  
The examiner stated that he reviewed the veteran's claims 
file.  The veteran noted that the only low back injury that 
he ever sustained was in service.  The examiner noted the 
inservice treatment for back pain, but stated that it was 
more likely than not that the current low back condition was 
not caused by or related to service.  The examiner stated 
that the veteran's current low back condition is of a type 
that is usually caused by an injury, and that there was no 
evidence of any inservice low back injury.  The examiner also 
stated that there is no continuity of symptomatology from 
service.  

In October 2003, the veteran underwent lumbar fusion of L5-
S1.  

III.  Governing Laws, Regulations and Legal Analysis 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The evidence of record shows that the veteran developed a 
back disability almost 13 following service.  The medical 
evidence of record fails to establish that the veteran's low 
back disability was incurred during or as a result of his 
active military service.  There is no competent evidence of 
record which would satisfy two prongs of the Hickson test, 
i.e., there is no diagnosis of an inservice low back 
disability and no expert medical opinion linking his current 
back disability to service.  The examiner who conducted the 
latest VA examination opined that the current low back 
disability was not related to service.  In addition, the 
Board observes that the veteran's service medical records and 
reports of VA examinations in 1990's rendered finding of back 
pain only; the first post-service diagnosis of a low back 
disability was in 2000, almost 13 years after the veteran's 
inservice complaints of low back pain.

While the veteran stated that he believes that his current 
low back disability was caused by either a rucksack rubbing 
his low back or his falling off a rucksack in service, it is 
noted that as a layperson he is not competent to give an 
opinion requiring medical knowledge, such as the etiology of 
a current low back disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current condition at issue to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
Again, the examiner who conducted the latest VA examination 
opined that the continuity of low back symptomatology from 
service was not shown.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed low back 
disability and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- meaning there is no reasonable doubt to resolve in his 
favor concerning this claim.  See 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


